Citation Nr: 0724287	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a right leg 
disability.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the Army 
National Guard from January 2000 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA).

 
FINDINGS OF FACT

1. The competent evidence of record does not show that the 
veteran's right foot disability is causally related to his 
active duty for training.

2.  The competent evidence of record does not show that the 
veteran's right knee disability is causally related to his 
active duty for training.

3.  The evidence of record indicates that the appellant's 
right leg disability was incurred prior to active duty for 
training and was not chronically aggravated during such 
service.

4.  The competent evidence of record does not show that the 
veteran's right ankle disability is causally related to his 
active duty for training.





CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by active service, to include active duty for training, nor 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2006).

2.  A right knee disability was not incurred in or aggravated 
by active service, to include active duty for training, nor 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2006).

3.  A right leg disability was not incurred in or aggravated 
by active service, to include active duty for training, nor 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2006).

4.  A right ankle disability was not incurred in or 
aggravated by active service, to include active duty for 
training, nor inactive duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of an April 2003 and January 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  

It is unclear from the record whether the VCAA notice letters 
informed the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the Board finds 
that the failure of the veteran to be specifically informed 
of this element was harmless error and the veteran has not 
been prejudiced thereby because for all practical purposes, 
the veteran has been notified of the need to provide such 
evidence.  In this regard, the AOJ letters noted above 
informed him that additional information or evidence was 
needed to support his claims and asked him to send the 
information or evidence to the AOJ.  He was also asked to 
submit any medical reports that he had.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and finds that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's National Guard medical records and VA 
examination reports.  Additionally, the claims file contains 
the veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2006); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2006). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2006).

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Legal Analysis

1.  Right Foot

The appellant asserts that service connection is warranted 
for a right foot disability that was incurred while he was on 
active duty for training.  With respect to an in-service 
injury or disease, a March 2000 treatment record reflects 
that the appellant sought treatment for a right foot blister.  
With respect to a current disability, the appellant, on VA 
examination in January 2004, specifically denied experiencing 
problems with his right foot, including pain, unusual 
swelling or weakness, or paresthesias.  Nevertheless, on 
examination (including x-ray), the examiner reported that the 
appellant had a mild, asymptomatic hallux valgus deformity.  
The examiner also indicated that there was no evidence of 
acute traumatic injury involving the right foot.  However, 
the evidence of record does not demonstrate that the 
appellant's in-service right foot blister is in any way 
etiologically related to his current hallux valgus deformity.  
Indeed, the January 2004 VA examiner reported that the 
appellant did not have a foot condition that was caused or 
aggravated by his military service.  Therefore, in the 
absence of any evidence to the contrary, the Board must 
conclude that the appellant's current right foot disability 
is not etiologically related to service.  

In conclusion, although the appellant asserts that his 
current right foot disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of record 
is of greater probative value than the appellant's statements 
in support of his claim.  Accordingly, the Board finds that 
the competent evidence of record fails to establish that the 
appellant's right foot is related to his period of active 
duty for training. The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for a right foot 
disability.

2.  Right Knee

The appellant asserts that service connection is warranted 
for a right knee disability.  With respect to a current 
disability, the record demonstrates that the appellant has 
been diagnosed with degenerative joint disease and symptoms 
that were consistent with a partial torn meniscus.  With 
respect to an in-service injury or disease, the appellant's 
service medical records reflect that he complained of right 
knee pain in February 2000 and he was diagnosed with right 
patellofemoral pain syndrome.  However, the evidence of 
record does not demonstrate that the appellant's current 
right knee disability is etiologically related to his in-
service right knee syndrome.  Indeed, the clinical evidence 
of record suggests that the appellant does not currently have 
patellofemoral syndrome.  In this regard, the examiner from 
the January 2004 VA examination indicated that on examination 
there was no positive test to suggest that the appellant 
currently had patellofemoral syndrome.  Moreover, the 
examiner reported that the appellant's visits during military 
service related to the knees were thought to be indicative of 
patellofemoral syndrome and not a torn meniscus.  
Degenerative joint disease of the right knee was initially 
demonstrated years after service, and has not been 
etiologically linked to any incident of service by competent 
clinical evidence.  In the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
degenerative joint disease of the right knee years after 
service was too remote from service to be reasonably related 
to service.  Accordingly, in the absence of any evidence to 
the contrary, the Board must conclude that current right knee 
disability is not related to his in-service right knee 
symptomology.

In conclusion, although the appellant asserts that he has a 
current right knee disability that is related to his period 
of active duty for training, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative medical evidence of record is of 
greater probative value than his statements in support of his 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

3.  Right Leg

The appellant also asserts that service connection is 
warranted for a right leg disability that was aggravated 
while he was on active duty for training. At the outset, the 
Board determines that the presumption of soundness does not 
apply in this case because the appellant has not previously 
established his status as a veteran for the period in 
question (January 25, 2000 until June 5, 2000); that is, he 
has not previously been found to have a service-connected 
disability as a result of his active duty for training in the 
Army National Guard.  Therefore, only a preponderance of the 
evidence is required to establish that a disability pre-
existed such service.  See Paulson, 7 Vet. App. at 469.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence demonstrates that the appellant 
had a right leg disability prior to his January 2000 to June 
2000 period of active duty for training.  In this regard, the 
Board notes at no point in any of the contemporaneous medical 
records did the appellant state that he incurred his right 
leg disability while on active duty for training.  Rather, 
the objective evidence of record demonstrates that the injury 
initially occurred prior to such training.  In this regard, 
the appellant, during his February 2007 hearing, testified 
that he initially sustained a compound fracture in his right 
tibia and fibula prior to service in 1988 when he was hit by 
a car. (Transcript (Tr.) at page (pg.) 3).  His testimony is 
corroborated by a November 1999 report of medical history, in 
which the appellant reported a history of broken bones.  The 
examiner reported that the appellant had experienced a right 
tibia and fibula fracture in 1988, when he was struck by an 
automobile.  Additionally, during the appellant's January 
2004 VA examination, the appellant reported that he had 
sustained a right leg open fracture in 1988, which was 
treated with an external device on the lower extremity and 
that the fracture and wounds healed without infection.  
Further, the VA examiner from the January 2004 examination 
indicated that an x-ray taken in conjunction with the 
examination showed that the appellant had a solid fracture 
union that existed prior to service. 

Having determined that the appellant's right leg disability 
preexisted his January 2000 to June 2000 period of active 
duty for training, the Board must next consider whether such 
condition was aggravated by such training.  Specifically, the 
Board must decide whether the evidence demonstrates that the 
right leg increased in severity, beyond its natural progress, 
during active duty for training.  Again, no presumption is 
available in the present case.  

After a thorough review of the record, the Board finds that 
the evidence of record does not establish that the 
appellant's right leg condition increased in severity beyond 
natural progression during his period of active duty for 
training between January 2000 and June 2000.  In this regard, 
the appellant, during his January 2007 videoconference 
hearing, testified that on his entrance examination, the 
examiner was aware of his right leg fracture, but that he was 
told that he was fit for duty and that he was going to go to 
basic training.  However, according to the appellant, about a 
month after his basic training, he started experiencing pain 
in his leg and was put on a profile where he could not run or 
march.   He further indicated that he was sent to the 
hospital where he was told that he had stress fractures in 
his right leg (Transcript (Tr.) at page (pg.) 5-8).  Such 
testimony is corroborated in the record by the veteran's 
November 1999 entrance examination, where although it was 
reported that the appellant had fractured his tibia and 
fibula in 1988, the examiner reported that the appellant's 
lower extremities were normal and he indicated that the 
appellant was qualified for the National Guard.  Further, the 
appellant's service medical records reflect that he sought 
treatment for right leg shin splints and that in May 2000 he 
was put on a physical profile for malunion of his right 
fibula.

However, although the record demonstrates that the appellant 
sought treatment for his right leg in service, the only 
clinical opinion of record is to the effect that his right 
leg was not permanently aggravated in service.  In this 
regard, the examiner from the appellant's January 2004 
examination opined that while the appellant's right leg 
disability may have been temporarily aggravated during his 
military service with the noted shin splints, it was not 
permanently aggravated by his military service.  Therefore, 
in the absence of any evidence to the contrary, the Board 
finds that the appellant's right leg disability did not 
increase in severity beyond its natural progression during 
his period of active duty for training between January 2000 
and June 2000.

In conclusion, although the appellant asserts that his 
current right leg disability is related to his active duty 
for training, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
appellant's statements in support of his claim.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a right leg disability.



4.  Right Ankle

The appellant also contends that service connection is 
warranted for a right ankle disability.  With respect to a 
current disability, the appellant, on VA examination in 
January 2004, reported that he experienced right ankle 
swelling and stiffness with cold and damp weather.  However, 
the appellant's National Guard service medical records do not 
reflect that he ever complained of, or sought treatment for a 
right ankle disability.  As to the etiology of the 
appellant's current right ankle symptomology, the examiner 
from the January 2004 VA examination opined that the 
appellant's right ankle symptoms were not due to military 
service or permanently aggravated by military service.  The 
Board observes that the January 2004 examiner opined that the 
appellant's right ankle disability was secondary to his prior 
open fracture.  Therefore, in the absence of any evidence to 
the contrary, the Board finds that the appellant's current 
right ankle disability was not incurred in service and the 
claim for service connection, on a direct basis, must be 
denied.

The Board also finds that a grant of service connection for a 
right ankle disability as secondary to a right leg disability 
is not possible here.  It is acknowledged that service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  However, as discussed 
above, service-connection is not in effect for a right leg 
disability, or any disability.  Therefore, the claim fails on 
a secondary basis.

In conclusion, although the appellant asserts that he has a 
current right ankle disability that is related to his period 
of active duty for training, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative medical evidence of record is of 
greater probative value than his statements in support of his 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



ORDER

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a right ankle 
disability, to include as secondary to a right leg disability 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


